23 N.Y.2d 664 (1968)
Bathrick Enterprises, Inc., Respondent,
v.
Joseph H. Murphy et al., Constituting the State Tax Commission, Appellants.
Court of Appeals of the State of New York.
Argued October 9, 1968.
Decided November 13, 1968.
Louis J. Lefkowitz, Attorney-General (Edwin R. Oberwager and Ruth Kessler Toch of counsel), for appellants.
Jeremiah J. Moriarty for respondent.
John R. Davison for Music Operators of New York, Inc., and others, amici curiae.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Judgment affirmed, with costs; no opinion.